


Exhibit 10.1







                




A G C O C O R P O R A T I O N


DIRECTOR COMPENSATION
for
NON - EMPLOYEE DIRECTORS
(as of January 1, 2016)
 
 
 
 
 





Retainers (1)
USD
 
 
Annual Lead Director Retainer (paid only to Lead Director):
30,000
 
 
Annual Director Base Retainer (applies to all Directors):
100,000
 
 
Annual Committee Chairperson Retainer:
(except Audit Committee and Compensation Committee Chair)
15,000
 
 
Annual Audit Committee Chairperson Retainer:
25,000
 
 
Annual Compensation Committee Chairperson Retainer:
20,000
 
 
Additional Annual Retainer for Board Members serving on three committees:
6,000
 
 
Additional Compensation
 
 
 
Annual AGCO Stock Grant Award (2)
120,000

    


In addition, the Company will reimburse directors for the reasonable
out-of-pocket expense incurred in the attendance of the meeting.












                  
Page 1 of 2
    




--------------------------------------------------------------------------------
















A G C O C O R P O R A T I O N


DIRECTOR COMPENSATION
for
NON - EMPLOYEE DIRECTORS
(as of January 1, 2016)
 
 
 
 
 







Notes:


1)
Payments of annual retainers are made in accordance with the following
provisions:







I)
Annual Retainers are paid quarterly in four installments (for ease of
calculation purposes quarters are divided into 90 days with a 360 day year).

II)
Annual Retainers accrue as of the first day of each calendar quarter based on
the Board and Committee Membership Roster in effect on that date.

III)
Annual Retainers are paid in advance during the first month of the given
calendar quarter (e.g., January for the first quarter).

IV)
Changes to Board and Committee Memberships (including Chairpersons) will be
reviewed and adjustments made to current quarter’s retainer amounts (up or
down).

V)
Any changes in the Retainer amounts due for the current quarter will be
reflected in the ensuing quarter’s retainer payment.





2)
Terms applicable to the Stock Grant Award are defined in the Plan Document. The
stock grant equivalent to USD 120,000 is based on closing price on the day of
the Annual Shareholders’ meeting.













Page 2 of 2


